Order entered October 2, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01540-CV

                              STEVEN V. TIPPS, Appellant

                                             V.

                             PURPLE TREE, LLC, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-04540-B

                                         ORDER
       Before the Court is appellant’s September 25, 2019 third motion to extend time to file

appellant’s brief. Appellant’s motion is DENIED.


                                                    /s/   LESLIE OSBORNE
                                                          JUSTICE